PER CURIAM.
William Parsons challenges his two convictions for lewd conduct with a child. We affirm one conviction for attempted lewd conduct and remand for correction of the judgment and sentence to reflect the single conviction.
Parsons was charged with two counts of committing a lewd act on a child under the age of sixteen. One count was dismissed by the trial court, and the jury convicted him of one act of attempted lewd conduct. However, the record erroneously reflects a conviction for lewd conduct and attempted *99lewd conduct. Therefore, this case is remanded to the trial court to correct the judgment and sentence to reflect one conviction for attempted lewd conduct.
PARKER, C.J., CAMPBELL, J., and QUINCE, PEGGY A., Associate Judge, Concur.